Citation Nr: 0025531	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  96-18 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date earlier than April 29, 1993, 
for the assignment of a 100 percent rating for post-traumatic 
stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


REMAND

The veteran had active military service from January 1969 to 
November 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1995 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to an 
effective date earlier than August 3, 1994, for the 
assignment of a 100 percent rating for the veteran's service- 
connected PTSD.  The veteran testified at two personal 
hearings before a hearing officer at the RO, in March and 
June 1997.  In an August 1997 rating decision, the hearing 
officer granted an effective date of April 29, 1993, for the 
assignment of a 100 percent rating for PTSD.  The veteran 
continued his appeal.

The case was remanded in July 1999 to afford the veteran an 
opportunity to testify before a member of the Board at the RO 
and that hearing was conducted on May 18, 2000.  On May 24, 
2000 the case was recertified to the Board and in July 2000 a 
copy of the transcript of the May 2000 hearing was sent to 
the veteran.  

On August 1, 2000 additional evidence was received from the 
veteran within 90 days of the recertification of the case to 
the Board but without any accompanying waiver of review by 
the RO.  In the accompanying letter, the veteran specifically 
stated that he no longer wished to be represented by the 
service organization which he had appointed as his 
representative.  He indicated that "I would like to present 
a brief to the Board, MYSELF [sic]" and he requested that he 
be notified when "I can present my case to the Board 
personally."  

The May 2000 letter to the veteran notifying him of the 
recertification of the case to the Board also addressed 
matters pertaining to any additional hearing request, change 
in representation, and submission of additional evidence.  
The veteran was referred to 38 C.F.R. § 20.1304.  

38 C.F.R. § 20.1304(a) (1999) provides, in part, that an 
appellant may submit additional evidence within the 90 day 
period after notice of certification and transfer of the 
claim file to the Board, subject to the requirement of 
38 C.F.R. § 20.1304(c) (1999).  In turn, 38 C.F.R. 
§ 20.1304(c) provides that "[a]ny pertinent evidence 
submitted [under § 20.1304] must be referred to the [RO] for 
review and preparation of a [SSOC] unless this procedural 
right is waived" in writing.  

Having received this "additional evidence" within the 90 
day period and in the absence of a written motion 
demonstrating good cause for the delay, the Board is 
precluded by regulation from considering this "evidence" in 
conjunction with the present appeal.  Therefore, the 
"additional evidence" is hereby referred to the RO for 
initial consideration pursuant to 38 C.F.R. § 20.1304 (1999).  

In addition to claiming, at least in part, that the 100 
percent rating for PTSD should be the date that the veteran 
was awarded Social Security disability benefits, the veteran 
is also claiming that earlier rating actions, presumably in 
December 1985 and April 1986, were clearly and unmistakably 
erroneous in failing to establish a total schedular rating 
for PTSD.  This matter is inextricably intertwined with the 
effective date issue and must be adjudicated simultaneously.  

If there is a claim which has not been adjudicated by the RO 
and the determination of that claim may have an effect on the 
outcome of an issue which has been developed on appeal, the 
claims are inextricably intertwined and must be adjudicated 
simultaneously.  See Kellar v. Brown, 6 Vet. App. 157 (1994) 
and Parker v. Brown, 7 Vet. App. 116 (1994).  Such is the 
case here.  

Accordingly, the case is remanded for the following:  

The RO should readjudicate the issue on 
appeal in light of the additionally 
submitted evidence to determine if the 
claim may now be granted.  The RO should 
also adjudicate the claim that the 
rating actions in December 1985 and 
April 1986 contain clear and 
unmistakable error.  

If any determination remains adverse to 
the veteran for which a notice of 
disagreement has been filed, he should 
be furnished a supplemental statement of 
the 

case (SSOC) in accordance with 38 
U.S.C.A. § 7105 (West 1991), which 
includes a summary of the additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons and bases for the decision 
reached.  Thereafter, the veteran should 
be afforded the opportunity to respond 
thereto by presenting his case "to the 
Board personally."  The case should 
then be returned to the Board for 
further appellate consideration, if 
otherwise in order.  No action is 
required of the veteran until he 
receives further notice.  

"[A] remand [by the Court or the Board] confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders . . . a remand [] imposes 
upon [VA] a concomitant duty to ensure compliance with the 
terms of the remand [and] [i]t matters not that the agencies 
of original jurisdiction as well as those agencies of the VA 
responsible for evaluations, examinations, and medical 
opinions are not under the Board as part of a vertical chain 
of command which would subject them to the direct mandates of 
the Board."  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


